  Case 3:21-cv-00800-BJD-JRK Document 1 Filed 08/19/21 Page 1 of 3 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA

                                   CASE NO._________________

JOHANN BOWMAN,

                Plaintiff,

vs.

RELIANT ROOFING INC.,
a Florida corporation,

            Defendant.
________________________________________/

                                           COMPLAINT

        Plaintiff, JOHANN BOWMAN, by and through undersigned counsel, sues the Defendant,

RELIANT ROOFING INC., and alleges as follows:

        1.      Plaintiff, a former employee of the Defendant, brings this action to recover

compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

U.S.C. § 201 et seq.

        2.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

        3.      The unlawful employment practices alleged herein occurred and/or were committed

within this judicial district.

        4.      At all times material hereto, Plaintiff is/was a resident of this judicial district, an

employee of the Defendant, sui juris and otherwise within the jurisdiction of this Court.

        5.      At all times material hereto, Defendant was the employer or former employer of the

Plaintiff and is conducting business in this judicial district and is otherwise an ‘employer’ under the

FLSA.
  Case 3:21-cv-00800-BJD-JRK Document 1 Filed 08/19/21 Page 2 of 3 PageID 2




         6.     At all times material hereto, Defendant was and continues to be an ‘enterprise

engaged in commerce’ within the meaning of the FLSA.

         7.     That at all times material hereto, Plaintiff was ‘engaged in commerce’ within the

meaning of the FLSA.

         8.     Defendant has been at all times material engaged in interstate commerce, and

Defendant’s annual gross revenues derived from this interstate commerce, upon information and

belief, are in excess of $500,000.00 for the relevant time period.

         9.     The Plaintiff was employed by the Defendant from June 8, 2020 to April 5, 2021.

         10.    Defendant misclassified Plaintiff as an exempt, salaried employee, and failed to pay

Plaintiff any overtime compensation.

         11.    During this period, Plaintiff worked 963 hours of unpaid overtime, and Defendant

willfully refused to properly compensate Plaintiff for such work in violation of the FLSA.

         12.    Defendant has, and will claim that Plaintiff was exempt because of his title of Claims

Manager, however this title and the job duties performed will not place Plaintiff within any

exemption under the FLSA.

         13.    As a result, Plaintiff is owed unpaid overtime and liquidation pursuant to the FLSA.

                                           COUNT I
                                        FLSA - COMPANY

         Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 13

above.

         14.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

hours per work week pursuant to the FLSA.




                                                  2
  Case 3:21-cv-00800-BJD-JRK Document 1 Filed 08/19/21 Page 3 of 3 PageID 3




       15.     By reason of the intentional, willful and unlawful acts of the Defendant in violation of

the FLSA, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff demands judgment against the Defendant for all damages and

relief under the FLSA, including liquidated damages (and/or pre-judgment interest), attorneys’ fees,

costs and expenses, in addition to all other relief this Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all counts.


       Dated: August 19, 2021.                Respectfully submitted,

                                              Law Offices of Levy & Levy, P.A.
                                              1000 Sawgrass Corporate Parkway, Suite 588
                                              Sunrise, Florida 33323
                                              Telephone: (954) 763-5722
                                              Facsimile: (954) 763-5723
                                              Counsel for Plaintiff

                                              /s/ Chad Levy
                                              CHAD E. LEVY, ESQ.
                                              chad@levylevylaw.com
                                              Secondary: assistant@levylevylaw.com
                                              F.B.N.: 0851701
                                              DAVID M. COZAD, ESQ.
                                              david@levylevylaw.com
                                              F.B.N.: 333920




                                                  3
